Name: Commission Regulation (EC) NoÃ 1258/2006 of 22 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23.8.2006 EN Official Journal of the European Union L 229/1 COMMISSION REGULATION (EC) No 1258/2006 of 22 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 22 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 86,9 999 86,9 0709 90 70 052 83,7 999 83,7 0805 50 10 388 73,9 524 58,2 528 59,5 999 63,9 0806 10 10 052 86,1 220 68,2 624 138,6 999 97,6 0808 10 80 388 86,1 400 86,2 404 87,6 508 90,7 512 82,5 528 82,0 720 81,3 800 149,6 804 94,4 999 93,4 0808 20 50 052 127,7 388 93,7 999 110,7 0809 30 10, 0809 30 90 052 133,7 999 133,7 0809 40 05 052 39,5 098 47,3 624 166,6 999 84,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.